UNITED STATES ARMY COURT OF CRIMINAL APPEALS
                                      Before
                       CAMPANELLA, HERRING, and PENLAND
                             Appellate Military Judges

                           UNITED STATES, Appellee
                                        v.
                         Specialist EDUARDO MARQUEZ
                          United States Army, Appellant

                                   ARMY 20150604

      Headquarters, U.S. Army Combined Arms Center and Fort Leavenworth
                         Marc D. Cipriano, Military Judge
            Colonel John S. T. Irgens, Staff Judge Advocate (pretrial)
           Colonel Craig E. Merutka, Staff Judge Advocate (post-trial)


For Appellant: Lieutenant Colonel Christopher D. Carrier, JA; Major Christopher D.
Coleman, JA; Captain Ryan T. Yoder, JA, Captain Cody Cheek, JA (on brief and
reply brief).

For Appellee: Colonel Mark H. Sydenham, JA; Lieutenant Colonel A.G. Courie, III,
JA; Major Cormac M. Smith, JA; Captain Cassandra M. Resposo, JA (on brief).


                                    22 March 2017

                              ----------------------------------
                               SUMMARY DISPOSITION
                              ----------------------------------

PENLAND, Judge:

      After pleading guilty to all offenses of which he was found guilty, appellant
now alleges an unpreserved, non-jurisdictional error warrants sentence relief. We
disagree.

       A military judge sitting as a special court-martial convicted appellant,
pursuant to his pleas, of one specification of using disrespectful language toward a
noncommissioned officer and three specifications of assault consummated by
battery, in violation of Articles 91 and 128, Uniform Code of Military Justice, 10
U.S.C. §§ 891, 928 (2012) [hereinafter UCMJ]. The convening authority approved
the adjudged sentence of a bad-conduct discharge, confinement for three months,
and reduction to the grade of E-1.
MARQUEZ—ARMY 20150604


      We review this case under Article 66, UCMJ. We have considered appellant’s
submissions pursuant to United States v. Grostefon, 12 M.J. 431 (C.M.A. 1982); they
lack merit. Appellant’s one assigned error merits brief discussion, but no relief.

       The general court-martial convening authority (GCMCA) lawfully ordered
appellant to active duty for his court-martial as a result of his misconduct during an
earlier period of active-duty training. Citing Article 2(d), UCMJ, as codal authority,
the Assistant Secretary of the Army (Manpower and Reserve Affairs) (ASA
(M&RA)) approved the order. At trial, appellant voiced no quarrel with the ASA
(M&RA)’s authority to do so. Now, and for the first time, he asserts his
confinement violated Article 2(d)(5)(A), UCMJ, which states: “A member ordered
to active duty [], unless the order to active duty was approved by the Secretary
concerned, may not [] be sentenced to confinement.” Appellant argues this
Secretarial authority is non-delegable; alternatively, he argues the Secretary of the
Army did not, in fact, delegate such authority to the ASA (M&RA).

        Appellant does not attack the court-martial’s jurisdiction, which we certainly
understand after considering the components thereof and finding them present here.
See United States v. Harmon, 63 M.J. 98, 101 (C.A.A.F. 2006) (“Generally, there are
three prerequisites that must be met for courts-martial jurisdiction to vest: (1)
jurisdiction over the offense, (2) personal jurisdiction over the accused, and (3) a
properly convened and composed court-martial.”); United States v. Nealy, 71 M.J.
73, 75 (C.A.A.F. 2012); and United States v. Ali, 71 M.J. 256, 261 (C.A.A.F. 2012)
(citing Rule for Courts-Martial 201(b)). By entering an unconditional guilty plea to
all of the offenses that we now review, appellant waived his current complaint. See
United States v. Schweitzer, 68 M.J. 133, 136 (C.A.A.F. 2009).

      Even had appellant preserved the alleged error, we would resolve it against
him. The Secretary of the Army’s approval authority under Article 2(d)(5)(A),
UCMJ, is delegable. See United States v. Hennis, 75 M.J. 796, 804-05 (Army Ct.
Crim. App. 2016). The Secretary indeed delegated it in Department of the Army
General Order 2012-01: “The ASA (M&RA) is assigned responsibility for []
exercising the human resource authorities of the SecArmy [] [and] [p]roviding, in
coordination with the General Counsel, policy supervision for Army law
enforcement matters, including [] military justice matters. . . .”




                                          2
MARQUEZ—ARMY 20150604


                              CONCLUSION

    The findings of guilty and the sentence are AFFIRMED.

    Senior Judge CAMPANELLA and Judge HERRING concur.


                                   FORTHE
                                  FOR  THECOURT:
                                           COURT:




                                   MALCOLM H. SQUIRES, JR.
                                  MALCOLM H. SQUIRES JR.
                                   Clerk of Court
                                  Clerk of Court




                                     3